United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1118
                         ___________________________

                               Joseph R. Flying Horse

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

James Hansen, Parole Agent, Sued in his Official and Individual Capacities; Doug
 Clark, Supervising Parole Agent, Sued in his Official and Individual Capacities;
  Krista Bast, Case Manager, Sued in her Official and Individual Capacities; Seth
 Hughes, Unit Coordinator, Sued in his Official and Individual Capacities; Darin
 Young, Warden, of the South Dakota State Penitentiary, Sued in his Official and
   Individual Capacities; Denny Kaemingk, Secretary of Corrections, Sued in his
 Official and Individual Capacities; Miranda Ward, SDSP Case Manager, Sued in
her Official and Individual Capacities; Riley DeGroot, SDSP Case Manager, Sued
  in his Official and Individual Capacities; Troy Ponto, SDSP Associate Warden,
Sued in his Official and Individual Capacities; Darik Beiber, SDSP Unit Manager,
 Sued in his Official and Individual Capacities; Val McGovern, Board Staff, Sued
                       in her Official and Individual Capacities

                       lllllllllllllllllllllDefendants - Appellees

  Stacy Cole, Board Staff, Sued in her Official and Individual Capacities; Kayla
   Stucky, Board Staff, Sued in her Official and Individual Capacities; Ashley
    McDonald, DOC Attorney, Sued in her Official and Individual Capacities

                             lllllllllllllllllllllDefendants

Pennington County, Respondeat Superior, for Pennington County State's Attorney Office

                        lllllllllllllllllllllDefendant - Appellee

South Dakota Department of Corrections; South Dakota Board of Pardons and Paroles
                              lllllllllllllllllllllDefendants
                                      ____________

                      Appeal from United States District Court
                    for the District of South Dakota - Sioux Falls
                                     ____________

                              Submitted: May 17, 2018
                                Filed: May 30, 2018
                                   [Unpublished]
                                   ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, South Dakota inmate Joseph Flying Horse
appeals the district court’s1 interlocutory order denying his motion for a preliminary
injunction.

       After careful review of the record and the parties’ arguments on appeal, we
conclude that this appeal is moot because the relief Flying Horse sought--an injunction
addressing his detention after the expiration of his detainer, as well as issues related
to his potential parole revocation--is now moot as his parole was revoked following
a hearing. See Bierman v. Dayton, 817 F.3d 1070, 1072 (8th Cir. 2016) (dismissing
for lack of jurisdiction where appeal of order denying preliminary injunction became
moot because act sought to be enjoined had occurred).




      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                           -2-
     Accordingly, we dismiss this appeal as moot and deny Flying Horse’s pending
motion.
                    ______________________________




                                      -3-